ORDER
PER CURIAM:
Original proceeding.
Petitioner seeks an appropriate writ to require respondent *547court and judge to set aside and annul an order entered by it on November 9, 1971, in cause No. 21710 entitled Jessie A. Stephens, Executrix of the Estate of Franklin P. Stephens, Deceased, Plaintiff vs. Glen Brown, Defendant, pending in said court, and to order that an order be entered granting the motion of defendant in said before mentioned cause, and the Court having taken the application under advisement,
It is ordered that the relief sought be denied, and this proceeding is ordered dismissed.